DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to CON application filed 11/13/2020.

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 13 and 15-18 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey et al. (Pub.No.: 2016/0058378 A1) in view of Seshadri et al. (Pub.No.: 2014/0148101 A1). 

	Regarding claim 1, Wisbey teaches a biometric monitoring (see [0009]) earphone (the earphone reads on earphone 100, see Fig. 2A and [0050]), comprising: 
		a speaker (reads on speakers 114, see Fig. 2A and [0050]);
 		a biometric sensor (reads on biometric sensor as discussed in [0045 and 0054]);
		 a wireless communication module (see [0048 and 0053]);
		 a memory (reads on processors 170 and 175, see Fig. 2A and [0050]) that stores instructions ; 
	a processor (reads on processors 160 and 165, see Fig. 2A and [0050 and 0054]) that executes the instructions to perform operations, the operations comprising:  
 		receiving biometric data from the biometric sensor (see [0046-0049]); 
connecting to an external device using the wireless communication module (see [0046-0049]); and 
sending the biometric data to the external device (reads on sending the data to computing device 200, see [0046-0049]).

		Wisbey’s features already addressed in the above rejection. Wisbey does not specifically teach 	“a microphone” as recited in claim 1. 



	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of embedding microphone into the teachings of Wisbey in order to allow the user to utilize the earpiece to conduct calls as well.  
	
	Regarding claim 2, the combination of Wisbey and Seshadri teaches where the biometric sensor measures at least one of heart rate (see [0045]), blood pressure, glucose level, blood oxygen percentage, and body temperature.

	Regarding claim 3, the combination of Wisbey and Seshadri teaches Wisbey teaches where the microphone is an ear canal (see Wisbey [0051]) microphone (see Seshadri [0031]).

	Regarding claim 4, the combination of Wisbey and Seshadri teaches where the microphone is an ambient sound microphone (for ambient sounds see Wisbey [0112]).

	Regarding claim 13, the combination of Wisbey and Seshadri teaches sending biometric data to a remote server (see Wisbey [0084 and 0099]).

Regarding claim 15, the combination of Wisbey teaches a gesture control interface (see Wisbey [0074 and 0166-0167]).



	Regarding claim 17, the combination of Wisbey and Seshadri teaches limiting access to at least one of the earphone and external device if the user identity is not verified (see Seshadri [0032 and 0080]).

	Regarding claim 18, the combination of Wisbey and Seshadri teaches allowing non-limited normal access to at least one of the earphone and external device if the user identity is verified (see Seshadri [0032 and 0080]).

Claims 5-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey et al. (Pub.No.: 2016/0058378 A1) in view of Seshadri et al. (Pub.No.: 2014/0148101 A1) and further in view of Asada et al. (Pub.No.: 2018/0367937 A1). 

	Wisbey and Seshadri features are already addressed in the above rejection. Neither Wisbey nor Seshadri alone or in combination specifically teach “a voice activity detection module (VAD)” as recited in claim 5.

	However, Asada teaches sound signals collected through the microphone 440 are transmitted to voice activity detection 442a. The VAD 442a determines whether a principal component of sound currently being collected by the microphone 440 is voice (human voice) or sound other than the voice (ambient environmental sound), and switch analysis algorithms (see [0107]).

 

	Regarding claim 6, the combination of Wisbey, Seshadri and Asada teaches sending a signal to the VAD to detect a voice (see Asada [0107]).

	Regarding claim 7, the combination of Wisbey, Seshadri and Asada teaches where the VAD receives a signal from the microphone (see Asada [0107]).

	Regarding claim 8, the combination of Wisbey, Seshadri and Asada teaches Wisbey teaches where the microphone is an ear canal (see Wisbey [0051]) microphone (see Seshadri [0031]).

	Regarding claim 9, the combination of Wisbey, Seshadri and Asada teaches detecting a keyword or voice command (see voice command as discussed in [0030] of Seshadri).

	Regarding claim 11, the combination of Wisbey, Seshadri and Asada teaches an environmental sensor (see Wisbey [0112-0113]).

	Regarding claim 12, the combination of Wisbey, Seshadri and Asada teaches ambient sound where the environmental sensor measures at least one of ambient temperature (see Wisbey [0112]), humidity, dew point, particulates in ppm, ozone, carbon monoxide level, UV index, and altitude.
	
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey et al. (Pub.No.: 2016/0058378 A1) in view of Seshadri et al. (Pub.No.: 2014/0148101 A1) in view of Asada et al. (Pub.No.: 2018/0367937 A1) and further in view of Kim et al. (Pub.No.: 2016/0057497 A1). 
	
	The features of Wisbey, Seshadri and Asada are already addressed in the above rejection. Neither one of the reference specifically teaches “analyzing the voice, if a voice is detected, to determine an approximate age or a range of age associated with the voice” as recited in claim 10.

	Yet, Kim teaches the recognition manager 5152 may analyze voices of the users which are transmitted by the user recognition apparatus 1100 in order to compare the analyzed voices with the age information and determine the ages of the users. In this case, the age information of the users may be in a form in which the ages of the users are respectively mapped to the body shapes or voices of the users [0321].

	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of analyzing detected voice to determine age of the user, as taught by Kim, into the combination of Wisbey, Seshadri and Asada in order to utilize that age or age group with the other information or biometric information that is associated with user’s profile.   


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652